DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 7, 2019 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed flexible electrical current sensor in combination as claimed including:
At least one magnetic element, wherein the at least one magnetic element is configured to provide one or more regions of overlap such that a respective gap is provided in each region of overlap, each respective gap being configured such that the effective magnetic permeability of the at least partially magnetic core is maintained during flexing.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Dames et al. (US 2014/0333284 A1) relates to a flexible current sensor arrangement.  The flexible current sensor arrangement comprises a plurality of discrete current sensing elements distributed along an elongate flexible carrier.  An elongate flexible member for a current sensor arrangement comprises a plurality of carrying portions linked to one another by hinge portions, each carrying portion being configured for receiving a discrete current sensing element.  A method of manufacturing a flexible current sensor arrangement comprises providing an elongate flexible carrier, and distributing a plurality of discrete sensing elements along the elongate flexible carrier.  However, Dames et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.
Hu et al. (US 2008/0129284 A1) relates to a current measuring device capable of operating without being connected to a powered circuit.  The current measuring device comprises an insulating cover with an upper opening; a magnetic component; and a Hall-effect 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858